DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.

Drawings
Claim 8 has been amended resolving the drawing objection seen in the prior final rejection, therefore the drawing objection has been withdrawn.






Claim Objections
Claim 10 has been amended resolving the claim objection seen in the prior final rejection, therefore the claim objection has been withdrawn.
Claim 11 is objected to because of the following informalities:  Claim 11 recites, “wherein an axial cross section of the relief spring holder is 2 mm in order to increase a fuel flow rate,” however a cross-section would be in at least two dimensions not one. Further, support for this new claim limitation is seen in applicant’s specification in paragraph [0056], which states, “an axial cross section of the relief spring holder 106 is preferably 2 mm3 or smaller in order to sufficiently increase a fuel flow rate.” Therefore, the examiner suggests amending claim 11 to state “wherein an axial cross section of the relief spring holder is 2 mm3 in order to increase a fuel flow rate.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "almost equal" in claim 1 is a relative term which renders the claim indefinite.  The term "almost equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 1 in lines 20-32 recites, “the relief spring holder side throttle section located between the chamber and the relief valve holder side throttle section is configured to have an almost equal pressure loss as compared to the relief valve holder side throttle section.” The applicant argues on page 6 of applicant’s remarks that “Aritomi et al. by US 20090116976 Al (Aritomi) par [0059] discloses where based on the design of the relief valve mechanism a pressure in chamber 207 which directly feeds side throttle sections 208 and 508 is higher than a pressure in the valve mechanism downstream the ball valve retainer or relief valve holder Page 6 of 8 Application No. 16/316,817Attorney Docket No. 116298.PB709US203, therefore the relief valve holder side throttle section 208, 508 is considered to have a higher pressure loss as compared to the downstream relief spring side throttle section 205c which is disclosed as being at a lower pressure. As understood, a relative pressure differential or loss between the relief holder side throttle section 208, 508 and an outflow of the valve at 10c is therefore greater as compared to relative pressure differential or loss between the relief spring side throttle section 205 and an outflow of the valve at 10c" (emphasis added),” however almost equal would include some amount of higher pressure loss values for the relief spring holder side throttle section relative to the valve holder side throttle section. Provided almost equal is being emphasized by the applicant as the point of distinction between Artiomi and claim 1 the examiner considers the fact that almost equal is a relative term of degree which creates indefiniteness as what is the difference or distinction in claim scope between a higher pressure loss value disclosed in the prior art as compared to one which is almost equal.
The amendments to claims 1, 5 and 10 have resolved the 35 U.S.C. 112(b) rejections seen in the prior final rejection, therefore the previous rejections of claims 1, 5 and 10 seen in the prior final rejection have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1, 4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aritomi et al. by US 20090116976 A1 (Aritomi).
Regarding claim 1, Aritomi (Figures 1-6) discloses a fuel supply pump (2, 11) comprising: a pressurizing chamber (11) configured to pressurize fuel flowed into the pressurizing chamber (par [0047]); and a relief valve mechanism (200) configured to return the fuel in a discharge path on a downstream side of a discharge valve (8) to the pressurizing chamber (11), wherein the relief valve mechanism comprises: a relief valve holder (203, 503) contained in a relief valve housing (206, 506) in which a relief seat (201) configured to close a relief channel when a relief valve (202) is seated is formed, the relief valve holder (203, 503)  configured to hold the relief valve (202); a relief spring (204) configured to energize the relief valve (202) to the relief seat (201) by being in contact with the relief valve holder (203, 503) at one end thereof; and a relief spring holder (205, 505) configured to hold the other end of the relief spring (204), the relief spring holder press-fit and fixed to an inner peripheral section of the relief valve housing (206, 506) on the opposite side of the relief seat (201) of the relief valve housing (pars [0029, 0057, 0058]), and in the relief spring holder (205, 505), a relief spring holder side throttle section (205c) is formed in a fuel path for returning the fuel in the discharge path to the pressurizing 
Aritomi discloses where the relief valve holder side throttle section 208, 508 is considered to have a higher pressure loss as compared to the downstream relief spring side throttle section 205c. Aritomi does not explicitly state where the relief valve holder side throttle section 208, 508 is considered to have an almost equal pressure loss as compared to the downstream relief spring side throttle section 205c. The courts however prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.) 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")
 Therefore, the examiner considers a prima facie case of obviousness to exist between Aritomi which discloses a higher pressure loss and one which is claimed as almost equal provided an overlap exists between an almost equal pressure loss and a higher pressure loss, as well as the fact that when two values are so close in proximity that it would also establish 
Regarding claim 4, Aritomi discloses the limitations of claim 1 as discussed previously where Aritomi further discloses wherein the relief spring holder (205, 505) comprises: a relief spring receiving section configured to receive the relief spring (204) on an outer peripheral side (Surface of elements 205, 505 receive the relief spring on an outer peripheral side of a downward projection portion); and a relief spring holder side projection section (Downward facing projection on bottom of elements 205, 505) configured to project to a relief valve side relative to the relief spring receiving section and be disposed on an inner peripheral side of the relief spring (Figs. 2A, 2B, 5 and 6), and a relief spring holder side throttle section (205c) of the relief spring holder (205, 505) is formed on an inner peripheral side of the relief spring holder side projection section.
Regarding claim 5, Aritomi discloses the limitations of claims 1 and 4 as discussed previously where Aritomi further wherein an axial length of a relief spring holder side projection is longer an axial length of the relief valve holder side projection section (Figures 2A, 2B and 5 depict where an axial length of the relief spring holder side projection section is longer than an axial length upward facing projection on top of relief valve holder 203, 503).
Regarding claim 7, Aritomi discloses the limitations of claims 1 and 4 as discussed previously, where Aritomi further discloses wherein the relief spring holder side throttle section (205c) is longer than the relief valve side throttle section (208).
Regarding claim 9, Aritomi discloses the limitations of claim 1 as discussed previously where Aritomi (Figs. 2A, 2B and 5) further discloses wherein in a space of a relief chamber (Valve chamber) formed from a pressurizing chamber (11) side end surface (Surface near fuel feed path 12) of the relief spring holder (205) to the relief valve seat (201), a volume of spaces occupied by the relief spring holder (205), the relief spring (204), the relief valve holder (208), and the relief valve (202) is larger than a volume of other spaces not occupied by the relief spring holder, the relief spring, the relief valve holder, and the relief valve.
Regarding claim 10, Aritomi (Figures 1-6) discloses a fuel supply pump (2, 11) comprising: a pressurizing chamber (11) configured to pressurize fuel flowed into the pressurizing chamber (par [0047]); and a relief valve mechanism (200) configured to return the fuel in a discharge path on a downstream side of a discharge valve (8) directly to a chamber (Chamber formed by valve 30) into which the fuel pumped by a feed pump (21) flows into, wherein the relief valve mechanism (200) comprises: a relief valve holder (203, 503) contained in a relief valve housing (206, 506) in which a relief seat (201) configured to close a relief channel (12) when a relief valve 
Aritomi discloses where the relief valve holder side throttle section 208, 508 is considered to have a higher pressure loss as compared to the downstream relief spring side throttle section 205c. Aritomi does not explicitly state where the relief valve holder side throttle section 208, 508 is considered to have an almost equal pressure loss as compared to the downstream relief spring side throttle section 205c. The courts however have established prior precedent that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.) 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 
Therefore, the examiner considers a prima facie case of obviousness to exist between a Aritomi which discloses a higher pressure loss and one which is claimed as almost equal provided an overlap exists between an almost equal pressure loss and a higher pressure loss, as well as the fact the two values are so close in proximity that it would also establish another precedent for establishing a prima facie case of obviousness when the claimed ranges are merely close.. For further consideration please see MPEP section 2144.05 I.

Claim 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aritomi et al. by US 20090116976 A1 (Aritomi) further in view of https://phys.libretexts.org/Bookshelves/University_Physics/Book%3A_Physics_(Boundless)/10%3A_Fluids/10.5%3A_Fluids_in_Motion (LibreText).
Regarding claims 8 and 11, Aritomi discloses the invention as claimed and discussed previously, but appears to be silent regarding the limitations reciting "wherein the relief spring holder side throttle section has a cross 2 or smaller with respect to an axial direction; wherein an axial cross section of the relief spring holder is 2 mm in order to increase a fuel flow rate." 
Further, with respect to the limitation in claim 11, “wherein an axial cross section of the relief spring holder is 2 mm in order to increase a fuel flow rate,” support for this amendment is found in applicant’s specification in paragraph [0056] which states, “an axial cross section of the relief spring holder 106 is preferably 2 mm3 or smaller in order to sufficiently increase a fuel flow rate,” raising doubt as to whether the value of 2 mm is a critical value.
Where Libretext further details the well known scientific principle that decreasing a cross-sectional area results in an increased fluid velocity or flow rate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to size a side throttle section or cross section of the relief spring holder of Aritomi to the recited dimensions by sizing and scaling the invention to a relative dimension as discussed in the MPEP 2144.04 IV. A, provided 2mm has not been established as a critical value resulting in a novel or unique benefit, but rather the reduction of a cross-sectional area for increasing a fluid flow rate is a well established scientific principle as evidenced by Libretext.
Where legal precedent supporting a determination of obviousness for changes in size/proportion has been established. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
In addition, the examiner considers it obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the size of a side throttle section or cross section of the relief spring holder of Aritomi in order to establish a desired flow rate provided the sizing of a fluid conduit for controlling fluid flow rate is a well known scientific principle as evidenced by Libretext.

Response to Arguments
Applicant’s arguments are addressed to the following claim limitation seen in claim 1, where the relief spring holder side throttle section located between the chamber and the relief valve holder side throttle section is configured to have an almost equal pressure loss as compared to the relief valve holder side throttle section. However, almost equal would include some amount of higher pressure loss values for the relief spring holder side 
Where Aritomi discloses where the relief valve holder side throttle section 208, 508 is considered to have a higher pressure loss as compared to the downstream relief spring side throttle section 205c. Aritomi does not explicitly state where the relief valve holder side throttle section 208, 508 is considered to have an almost equal pressure loss as compared to the downstream relief spring side throttle section 205c. The courts however have established prior precedent that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 
 Therefore, the examiner considers a prima facie case of obviousness to exist between Aritomi which discloses a higher pressure loss and one which is claimed as almost equal provided an overlap exists between an almost equal pressure loss and a higher pressure loss, as well as the fact the two values are so close in proximity that it would also establish another precedent for establishing a prima facie case of obviousness when the claimed ranges are merely close. For further consideration please see MPEP section 2144.05 I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A KESSLER/Examiner, Art Unit 3747